DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US Patent No. 9811276), hereinafter referred to as Taylor, in view of Bruce et al. (US Pub. No. 2015/0012690), hereinafter referred to as Bruce.
Referring to claims 1, 9, and 15, Taylor discloses a system comprising: a cache memory component (page caches that can be maintained in the volatile memory 262; fig. 2, col. 9, lines 45-46); a memory-mapped storage component (MCA-defined memory-mapped regions of non-volatile data stores that are included in one or more of the non-volatile memories (e.g., 266, 222, and 224); fig. 2, col. 9, lines 15-20); and a processing device (230, fig. 2), operatively coupled with the cache memory component and with the memory-mapped storage component PCI Express (PCIe) bus; col. 4, lines 50-55), to: monitor a data temperature of a plurality of memory pages stored in a host- addressable region of the cache memory component (MCA supports coloring of individual pages to maximize page cache residency times and minimize the number of page faults. For example, a page color (alternatively referred to as page temperature); col. 6, line 65 to col. 7, line 15); determine that a first memory page of the plurality of memory pages satisfies a first threshold criterion pertaining to a data temperature of the first memory page (maintain statistics on how frequently cached pages are accessed and use such information to order pages in a cache according to frequency of access and evict pages that are less frequently accessed; col. 3, lines 20-25).
While Taylor teaches evicting LRU cache pages, migrating data among storage tiers (col. 3, lines 65-67; col. 8, line 65 to col. 9, line 5), and the system implementing an RDMA networking protocol (col. 4, lines 45-50), Taylor does not appear to explicitly teach the migration and RDMA according to the step of “send a first migration command indicating the first memory page to a direct memory access (DMA) engine executing on the memory-mapped storage component, the first migration command to cause the DMA engine to initiate a first DMA transfer of the first memory page from the cache memory component to a host-addressable region of the memory-mapped storage component.”
However, Bruce discloses sending a first migration command indicating the first memory page to a direct memory access (DMA) engine executing on the memory-mapped storage component, the first migration command to cause the DMA engine to initiate a first DMA transfer of the first memory page from the cache memory component to a host-addressable rotational drives 105 are connected to one or more IO interface DMA controllers 106 capable of transferring data between the drives 105 and the high-speed L1 cache (SDRAM) 104, [0047]; firmware initiates…flushing of L1 cache to rotational drives, and flushing of L2 cache to rotational drives; [0112]).
Taylor and Bruce are analogous art because they are from the same field of endeavor, tiered storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taylor and Bruce before him or her, to modify the storage system of Taylor to include the DMA controllers of Bruce because the individual DMA features Bruce of because the configuration provides simultaneous and buffer free movement of data among tiers.
The suggestion/motivation for doing so would have been improve data transfer performance (Bruce: [0007], [0048], [0051], [0178])
Therefore, it would have been obvious to combine Taylor and Bruce to obtain the invention as specified in the instant claim.

As to claims 3, 10, and 17, Taylor discloses the processing device further to determine that the first memory page satisfies the first threshold criterion, the processing device to determine that at least one of a number of data accesses, a frequency of data accesses (maintain statistics on how frequently individual cache entries (e.g., pages) are accessed. If a given page is frequently accessed relative to another page in the cache, the given page may be migrated from one cache to another cache; col. 3, lines 15-20), or a recency of data accesses least recently used (LRU), col. 3, lines 20-25) directed to the first memory page is below a first threshold.

As to claims 4, 11, 12, and 18, Taylor discloses the processing device further to receive, from the memory-mapped storage component, an indication that a second memory page stored in the host-addressable region of the memory-mapped storage component satisfies a second threshold criterion (a given page is frequently accessed; col. 3, lines 15-20) pertaining to a data temperature of the second memory page (MCA supports coloring of individual pages…based on the access pattern or access heuristics of the pages… MCA system can be configured to track the access to pages and dynamically adjust page colors based on those statistics; col. 6, line 65 to col. 7, line 15). 
While Taylor teaches migrating data among storage tiers (col. 3, lines 65-67; col. 8, line 65 to col. 9, line 5), and the system implementing an RDMA networking protocol (col. 4, lines 45-50), Taylor does not appear to explicitly teach the migration and RDMA according to the step of “send a second migration command indicating the second memory page to the DMA engine executing on the memory-mapped storage component, the second migration command to cause the DMA engine to initiate a second DMA transfer of the second memory page from the host- addressable region of the memory-mapped storage component to the cache memory component.”
However, Bruce discloses sending a second migration command indicating the second memory page to the DMA engine executing on the memory-mapped storage component, the second migration command to cause the DMA engine to initiate a second DMA transfer of the rotational drives 105 are connected to one or more IO interface DMA controllers 106 capable of transferring data between the drives 105 and the high-speed L1 cache (SDRAM) 104, [0047]; firmware…starts transfer of data from rotational drive to L1 cache; [0100]).
Taylor and Bruce are analogous art because they are from the same field of endeavor, tiered storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taylor and Bruce before him or her, to modify the storage system of Taylor to include the DMA controllers of Bruce because the individual DMA features Bruce of because the configuration provides simultaneous and buffer free movement of data among tiers.
The suggestion/motivation for doing so would have been improve data transfer performance (Bruce: [0007], [0048], [0051], [0178])
Therefore, it would have been obvious to combine Taylor and Bruce to obtain the invention as specified in the instant claim.

As to claims 6, 13, and 19. The system of claim 4, wherein the second memory page satisfies the second threshold criterion when at least one of a number of data accesses, a frequency of data accesses (maintain statistics on how frequently individual cache entries (e.g., pages) are accessed. If a given page is frequently accessed relative to another page in the cache, the given page may be migrated from one cache to another cache; col. 3, lines 15-20), or a recency of data accesses directed to the second memory page exceeds a second threshold.

As to claims 8 and 20, Taylor discloses the processing device further to: send data access commands directed to the host-addressable region of the memory-mapped storage component over the PCIe bus (PCI Express (PCIe) bus; col. 4, lines 50-55), wherein the data access commands are specified using load/store semantics (memory mapping a region of an SCM device or a region of an array storage device into the virtual address spaces of applications…an application issues loads and stores.; col. 9, lines 60-67).

Claims 2, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Bruce, further in view of Turner et al. (US Pub. No. 20180336133), hereinafter referred to as Turner.
As to claims 2 and 16, while the combination of Taylor in view of Bruce teaches maintaining table information related to pages (Bruce: [0046]), the combination does not appear to explicitly disclose the processing device further to: update a page table maintained in the cache memory component to indicate an address where the first memory page is stored in the host-addressable region of the memory-mapped storage component.
However, Turner discloses a step to update a page table maintained in the cache memory component to indicate an address where the first memory page is stored in the host-addressable region of the memory-mapped storage component (modifying, by a first processing device, page table data stored in a first cache, [0004]; processing device may write to a cache location storing the page table data changing values that represent translations between virtual addresses understood by the processing device and physical addresses in any of various memories, [0093]).
Taylor, Bruce, and Turner are analogous art because they are from the same field of endeavor, managing storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taylor, Bruce, and Turner before him or her, to modify the storage system of Taylor in view of Bruce to include the cache page table maintenance of Turner to provide cache coherency and improved performance.
The suggestion/motivation for doing so would have been to provide cache coherency and improved performance (Turner: [0039])
Therefore, it would have been obvious to combine Taylor, Bruce, and Turner to obtain the invention as specified in the instant claim.

As to claim 5, the combination of Taylor, Bruce, and Turner teaches the processing device further to: update a page table maintained in the cache memory component to indicate an address where the second memory page is stored in the host-addressable region of the cache memory component (Turner: modifying, by a first processing device, page table data stored in a first cache, [0004]; processing device may write to a cache location storing the page table data changing values that represent translations between virtual addresses understood by the processing device and physical addresses in any of various memories, [0093]). The suggestion/motivation to combine remains as indicated above.
memory centric architecture (MCA) which provides applications executing on the application hosts 110 with additional virtual memory…virtual address spaces comprised of combinations of volatile memory, col. 6, lines 5-15;map a private virtual address space of the application to one or more defined memory-mapped regions of non-volatile data stores; col. 9, lines 20-25).
While the combination of Taylor in view of Bruce teaches maintaining table information related to pages (Bruce: [0046]), the combination does not appear to explicitly disclose the host system to maintain an indication of the host-addressable region of the memory-mapped storage device in a page table stored in the cache memory device.
However, Turner discloses the host system to maintain an indication of the host-addressable region of the memory-mapped storage device in a page table stored in the cache memory device (modifying, by a first processing device, page table data stored in a first cache, [0004]; processing device may write to a cache location storing the page table data changing values that represent translations between virtual addresses understood by the processing device and physical addresses in any of various memories, [0093]).
Taylor, Bruce, and Turner are analogous art because they are from the same field of endeavor, managing storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taylor, Bruce, and Turner before him or her, to modify the storage system of Taylor in view of Bruce to include the cache page table maintenance of Turner to provide cache coherency and improved performance.
Turner: [0039])
Therefore, it would have been obvious to combine Taylor, Bruce, and Turner to obtain the invention as specified in the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Bruce, further in view of McGlaughlin et al. (US Pub. No. 2019/0333548), hereinafter referred to as McGlaughlin.
As to claims 7, while Taylor discloses the memory-mapped storage component comprises an array of non-volatile memory (fig. 1 and fig. 2), Taylor does not appear to explicitly disclose the array is a “cross-point array”.
However, McGlaughlin a storage component comprising a cross-point array of non-volatile memory ([0015]).
Taylor, Bruce, and McGlaughlin are analogous art because they are from the same field of endeavor, managing storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taylor, Bruce, and McGlaughlin before him or her, to modify the storage system of Taylor in view of Bruce to include the cross-point array of non-volatile memory of McGlaughlin because the cross-point array provides various operation and performance advantages.
McGlaughlin: [0016])
Therefore, it would have been obvious to combine Taylor, Bruce, and McGlaughlin to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Regarding independent claims 1, 9, and 15, rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Bruce, on pg. 8-9 of the response, the applicant submits:
“Taylor is directed to techniques for managing storage in a system with both volatile and non-volatile storage devices. (Taylor, Abstract.) Taylor discloses techniques for managing data allocation between a cache and non-volatile storage devices. (Taylor, Col. 3 Lines 4-6, Col. 5 Lines 9-11.) Taylor also teaches monitoring the color, or temperature, of each page of data in the cache. (Taylor, Col. 6 Line 66-Col. 7 Line 2.) Taylor, however, does not teach or suggest determining that a first memory page of the plurality of memory pages satisfies a first threshold criterion pertaining to a data temperature of the first memory page. Rather, Taylor describes monitoring the temperature of the data pages in the cache to then order the pages according to temperature and evict the page with the lowest temperature. (Taylor, Col. 3 Lines 19-24.) Taylor does not teach comparing the temperature, or color, of data pages to a threshold and then evicting the pages if they satisfy the threshold. Rather, in Taylor, the data page with the lowest temperature is always evicted from the cache regardless of whether the associated data page temperature satisfies a threshold condition. Therefore, Taylor does not teach or suggest this feature of the claims.”

The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “comparing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language is not specific to a step of comparison, but rather only requires “to:…determine”. Taylor meets scope of the limitation in teaching that access statistics of pages are maintained and used to determine to evict pages that are less frequently accessed (col. 3, lines 20-25), as such, the evicted page “satisfies a first threshold criterion”. Taylor further relates a page color/temperature to the frequency statistics (col. 6, line 65 to col. 7, line 15), which teaches “criterion pertaining to a data temperature of the first memory page.”

The Applicant further submits:
“Bruce is directed to a hybrid storage system which consists of multiple tiers of caches and flushing data from the caches to rotational drives. (Bruce, Abstract.) Bruce teaches using direct memory access engines to transfer data between the cache memory component and the memory-mapped storage component. Bruce, however does not teach or suggest sending a first migration command indicating the first memory page to a direct memory access (DMA) engine executing on the memory-mapped storage component. Rather, Bruce describes a storage system where the memory-mapped storage and the DMA engine are on separate devices. (Bruce, Paragraph 47, Fig. 1.) The embodiments disclosed in Bruce all suggest having the DMA engine located on the same component as the cache storage, and the memory-mapped storage located on a separate component. (Bruce, Paragraph 47, Fig. 1-4.) Thus, in Bruce, the DMA engine is located on the same component as the cache storage, and the memory-mapped storage is separate rather than the DMA engine executing on the memory-mapped storage component, separate from the cache storage component, as claimed. Therefore, Bruce does not teach or suggest this feature of the claims.”

The Examiner respectfully disagrees. The claim language “executing on” can be interpreted as functional language describing that the DMA engine performs an operation on the memory-mapped storage component and not that the DMA engine is required to be structurally “on” the memory-mapped storage component.  In fact, the applicant’s rationale fails with respect to independent claim 9, which the applicant grouped into the remarks, because claim 9 lacks the contested limitation.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184